Case 1:20-cv-11358-LTS Document 3-8 Filed 07/20/20 Page 1 of 5




            EXHIBIT 8
          Case 1:20-cv-11358-LTS Document 3-8 Filed 07/20/20 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



            AFFIDAVIT OF CAMILLE TUCKER-TOLBERT IN SUPPORT OF
              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Camille Tucker-Tolbert, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for approximately four

        months. I am Black.

     3. I work at the Whole Foods located at 2210 Westlake Avenue, Seattle,

        Washington.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, I decided to wear a mask

        on the Juneteenth (June 19) holiday, in order to assert my right to be free from

        discrimination.
     Case 1:20-cv-11358-LTS Document 3-8 Filed 07/20/20 Page 3 of 5



6. After a couple hours, my manager came up to me, while I was working in the

   back (far from customers) and told me I was in violation of the dress code policy

   and had to go home.

7. I wore my Black Lives Matter mask again the next day, and was again

   approached by management and given more in-depth reasoning about why the

   mask was in violation of the dress code.

8. I was told that if I continued to wear my masks I would be placed on a corrective

   action pathway, which is a Whole Foods policy that requires re-training and is,

   essentially, a means of discipline.

9. I continued to wear the Black Lives Matter mask despite the discipline and

   retaliation I faced, and every time I wore the mask, I was written up.

10. On July 12, 2019, I was forced to resign. The day prior, I had reported my team

   leader for making what I felt were discriminatory and diminishing remarks about

   Black Lives Matter. After I had been sent home for wearing my Black Lives

   Matter mask to work, my team leader’s demeanor towards me changed, and she

   wouldn’t speak with me.

11. Before I was forced to resign, I had given the store my three week’s notice after I

   decided to stop working there in response to how Whole Foods was reacting to

   the Black Lives Matter mask, by discriminating against its Black employees and

   then retaliating against us for continuing to protest the discriminatory policy of

   disciplining us for wearing the masks.

12. Before I was disciplined for wearing a Black Lives Matter mask, I had never been

   disciplined before.
     Case 1:20-cv-11358-LTS Document 3-8 Filed 07/20/20 Page 4 of 5



13. In fact, a Whole Foods team leader named Mike who oversees the prepared

   foods department frequently commended me on my work, including my

   presentation of food and my ability to keep the display wall filled with products

   throughout the day.

14. I feel discriminated against by Whole Foods for its failure to support me as a

   Black employee expressing that my life matters.

15. I expected that Whole Foods would support us in wearing the Black Lives Matter

   masks because the company claims to be inclusive and support all of its

   employees and has publicly supported the movement.

16. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

17. However, Whole Foods has not consistently enforced this policy. For example, I

   have worn ripped jeans to my shift, which violated the dress code, but was not

   disciplined in any way.

18. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter masks, by writing people up and, at

   times, sending people home.

19. I wanted to keep working at Whole Foods but simply feel unwelcome there now.

   I cannot remain at a store that has used its dress code as a cover to effectively

   ban Black Lives Matter masks and discriminated and retaliated against me for

   attempting to speak out against the policy and improve my working conditions.
         Case 1:20-cv-11358-LTS Document 3-8 Filed 07/20/20 Page 5 of 5



       This has been an incredibly difficult experience for me, and I want the company

       to correct its wrong.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/18/2020



                                                        ______________________
                                                        Camille Tucker-Tolbert
